Title: Poor Richard, 1739
From: Franklin, Benjamin
To: 



Kind Reader,
Encouraged by thy former Generosity, I once more present thee with an Almanack, which is the 7th of my Publication. While thou art putting Pence in my Pocket, and furnishing my Cottage with Necessaries, Poor Dick is not unmindful to do something for thy Benefit. The Stars are watch’d as narrowly as old Bess watch’d her Daughter, that thou mayst be acquainted with their Motions, and told a Tale of their Influences and Effects, which may do thee more good than a Dream of last Year’s Snow.
Ignorant Men wonder how we Astrologers foretell the Weather so exactly, unless we deal with the old black Devil. Alas! ’tis as easy as pissing abed. For Instance; The Stargazer peeps at the Heavens thro’ a long Glass: He sees perhaps Taurus or the great Bull, in a mighty Chase, stamping on the Floor of his House, swinging his Tail about, stretching out his Neck, and opening wide his Mouth. ’Tis natural from these Appearances to judge that this furious Bull is puffing, blowing, and roaring. Distance being consider’d, and Time allow’d for all this to come down, there you have Wind and Thunder. He spies perhaps Virgo (or the Virgin); she turns her Head round as it were to see if any body observ’d her; then crouching down gently, with her Hands on her Knees, she looks wistfully for a while right forward. He judges rightly what she’s about: And having calculated the Distance and allow’d Time for it’s Falling, finds that next Spring we shall have a fine April shower. What can be more natural and easy than this? I might instance the like in many other particulars; but this may be sufficient to prevent our being taken for Conjurors. O the wonderful Knowledge to be found in the Stars! Even the smallest Things are written there, if you had but Skill to read. When my Brother J--m-n erected a Scheme to know which was best for his sick Horse, to sup a new-laid Egg, or a little Broth, he found that the Stars plainly gave their verdict for Broth, and the Horse having sup’d his Broth; —Now, what do you think became of that Horse? You shall know in my next.
Besides the usual Things expected in an Almanack, I hope the profess’d Teachers of Mankind will excuse my scattering here and there some instructive Hints in Matters of Morality and Religion. And be not thou disturbed, O grave and sober Reader, if among the many serious Sentences in my Book, thou findest me trifling now and then, and talking idly. In all the Dishes I have hitherto cook’d for thee, there is solid Meat enough for thy Money. There are Scraps from the Table of Wisdom, that will if well digested, yield strong Nourishment to thy Mind. But squeamish Stomachs cannot eat without Pickles; which, ’tis true are good for nothing else, but they provoke an Appetite. The Vain Youth that reads my Almanack for the sake of an idle Joke, will perhaps meet with a serious Reflection, that he may ever after be the better for.
Some People observing the great Yearly Demand for my Almanack, imagine I must by this Time have become rich, and conesquently ought to call myself Poor Dick no longer. But, the Case is this, When I first begun to publish, the Printer made a fair Agreement with me for my Copies, by Virtue of which he runs away with the greatest Part of the Profit. However, much good may’t do him; I do not grudge it him; he is a Man I have a great Regard for, and I wish his Profit ten times greater than it is. For I am, dear Reader, his, as well as thy Affectionate Friend,
R. Saunders



Teague’s Criticism on the First of Genesis.

Arra, now, what shignifies the making the two great Lights
The shun to rule the Day, and the Mhoon to rule the Nights?
For the shun in the Day-time there ish no Ochashun;
Because we can she vhery whell all over the Nashun.
But for the Mhoons, they are very good in a dark Night,
Becaush, when we can’t shee, they give us a Light.

XI Mon. January hath xxxi days.
  
Giles Jolt, as sleeping in his Cart he lay,
Some pilfring Villains stole his Team away;
Giles wakes and cries—What’s here? a dickins, what?
Why, how now?—Am I Giles? or am I not?
If he, I’ve lost six Geldings, to my Smart;
If not,—odds buddikens, I’ve found a Cart.

  
When Death puts out our Flame, the Snuff will tell,
If we were Wax, or Tallow by the Smell.

  At a great Pennyworth, pause a while.
  
As to his Wife, John minds St. Paul, He’s one
That hath a Wife, and is as if he’d none.

  Kings and Bears often worry their Keepers.
XII Mon. February hath xxviii days.
  
Lord, if our Days be few, why do we spend,
And lavish them to such an evil End?
Or, why, if they be evil, do we wrong
Our selves and thee, in wishing them so long?
Our Days decrease, our evils still renew,
We make them ill, thou kindly mak’st them few.


  If thou wouldst live long, live well; for Folly and Wickedness shorten Life.
  
Prythee isn’t Miss Cloe’s a comical Case?
She lends out her Tail, and she borrows her Face.

  Trust thy self, and another shall not betray thee.
I Mon. March hath xxxi days.
  
Thus with kind Words, ’squire Edward chear’d his Friend:
Dear Dick! thou on my Friendship mayst depend;
I know thy Fortune is but very scant;
But, be assur’d, I’ll ne’er see Dick in Want.
Dick’s soon confin’d—his Friend, no doubt, would free him:
His Word he kept—in Want he ne’er would see him.

  He that pays for Work before it’s done, has but a pennyworth for twopence.
  Historians relate, not so much what is done, as what they would have believed.
  
O Maltster! break that cheating Peck; ’tis plain,
When e’er you use it, you’re a Knave in Grain.

II Mon. April hath xxx days.
  
For’s Country Codrus suffer’d by the Sword,
And, by his Death, his Country’s Fame restor’d;
Caesar into his Mother’s Bosom bare
Fire, Sword, and all the Ills of civil War:
Codrus confirm’d his Country’s wholesome Laws;
Caesar in Blood still justify’d his Cause;
Yet following Kings ne’er ’dopted Codrus’ Name,
But Caesar, still, and Emperor’s the same.

  
Doll learning propria quae maribus without book,
Like Nomen crescentis genitivo doth look.


  Grace then thy House, and let not that grace thee.
  Thou canst not joke an Enemy into a Friend; but thou may’st a Friend into an Enemy.
  
Eyes and Priests
Bear no Jests.

III Mon. May hath xxxi days.
  
Think, bright Florella, when you see
The constant Changes of the Year,
That nothing is from Ruin free,
And gayest Things must disappear.
Think of your Beauties in their bloom,
The Spring of sprightly Youth improve;
For cruel Age, alas, will come,
And then ’twill be too late to love.

He that falls in love with himself, will have no Rivals.
  Let thy Child’s first Lesson be Obedience, and the second may be what thou wilt.
  Blessed is he that expects nothing, for he shall never be disappointed.
  Rather go to bed supperless, than run in debt for a Breakfast.
IV Mon. June hath xxx days.
  On his late Deafness.

Deaf, giddy, helpless, left alone,
To all my Friends a Burthen grown,
No more I hear a great Church Bell,
Than if it rang out for my Knell:
At Thunder now no more I start,
Than at the whisp’ring of a F--t.
Nay, what’s incredible, alack!
I hardly hear my Bridget’s Clack.

  Let thy Discontents be Secrets.

  An infallible Remedy for the Tooth-ach, viz. Wash the Root of an aching Tooth, in Elder Vinegar, and let it dry half an hour in the Sun; after which it will never ach more. Probatum est.
  
A Man of Knowledge like a rich Soil, feeds
If not a world of Corn, a world of Weeds.

V Mon. July hath xxxi days.
  
Says George to William, Neighbour, have a Care,
Touch not that Tree—’tis sacred to Despair;
Two Wives I had, but, ah! that Joy is past!
Who breath’d upon those fatal Boughs their last.
The best in all the Row, without Dispute,
Says Will—Wou’d mine but bear such precious Fruit!
When next you prune your Orchard, save for me,
(I have a Spouse) one Cyon of that Tree.

  A modern Wit is one of David’s Fools.
  No Resolution of Repenting hereafter, can be sincere.
  
Pollio, who values nothing that’s within,
Buys Books as men hunt Beavers,—for their Skin.

  Honour thy Father and Mother, i.e. Live so as to be an Honour to them tho’ they are dead.
VI Mon. August hath xxxi days.
  Ships sailing down Delaware Bay this Month, shall hear at ten Leagues Distance a confus’d rattling Noise, like a Shower of Hail on a Cake of Ice. Don’t be frighted, good Passengers! The Sailors can inform you, that it’s nothing but Lower County Teeth in the Ague. In a Southerly Wind you may hear it at Philadelphia. Witness G.L.M. cum multis aliis.
  If thou injurest Conscience, it will have its Revenge on thee.
  Hear no ill of a Friend, nor speak any of an Enemy.
  Pay what you owe, and you’ll know what’s your own.

  Be not niggardly of what costs thee nothing, as courtesy, counsel, and countenance.
  Thirst after Desert, not Reward.
VII Mon. September hath xxx days.
  
The Sun now clear, serene the golden Skies,
Where’er you go, as fast the Shadow flies;
A Cloud succeeds; the Sunshine now is o’er,
The fleeting phantom fled, is seen no more;
With your bright Day, its Progress too does end:
See here vain Man! the Picture of thy Friend.

  Beware of him that is slow to anger: He is angry for something, and will not be pleased for nothing.
  No longer virtuous no longer free; is a Maxim as true with regard to a private Person as a Common-wealth.
  
When Man and Woman die, as Poets sung,
His Heart’s the last part moves, her last, the tongue.

VIII Mon. October hath xxxi days.
  
What Legions of Fables and whimsical Tales
Pass current for Gospel where Priestcraft prevails!
Our Ancestors thus were most strangely deceiv’d,
What Stories and Nonsense for Truth they believ’d!
But we their wise Sons, who these Fables reject,
Ev’n Truth now-a-days, are too apt to suspect:
From believing too much, the right Faith we let fall;
So now we believe—’troth nothing at all.

  Proclaim not all thou knowest, all thou owest, all thou hast, nor all thou canst.
  Let our Fathers and Grandfathers be valued for their Goodness, ourselves for our own.

  Industry need not wish.
  Sin is not hurtful because it is forbidden but it is forbidden because it’s hurtful.
IX Mon. November hath xxx days.
  
Pinchall, possessing Heaps of Wealth,
Lives miserably poor;
He says, ’tis to preserve his Health,
But means by it, his Store.
Let Freeman but the Wretch invite
To dine on Good-Cheer gratis,
Then he will gorge, like half-starv’d Wight,
And cram his Nunquam satis.

  Nor is a Duty beneficial because it is commanded, but it is commanded, because it’s beneficial.
  
A—, they say, has Wit; for what?
For writing?—No; For writing not.

  
George came to the Crown without striking a Blow.
Ah! quoth the Pretender, would I could do so.

X Mon. December hath xxxi days.
  
In Travel, Pilgrims oft do ask, to know
What Miles they’ve gone, and what they have to go:
Their Way is tedious and their Limbs opprest,
And their Desire is to be at rest.
In Life’s more tedious Journey, Man delays
T’enquire out the Number of his Days:
He cares, not he, how slow his Hours spend,
The Journey’s better than the Journey’s End.

  Love, and be lov’d.

  O Lazy-Bones! Dost thou think God would have given thee Arms and Legs, if he had not design’d thou should’st use them.
  
A Cure for Poetry,
Seven wealthy Towns contend for Homer, dead,
Thro’ which the living Homer beg’d his Bread.

  Great Beauty, great strength, and great Riches, are really and truly of no great Use; a right Heart exceeds all.
  
    On the Law.
Nigh Neighbour to the Squire, poor Sam complain’d
Of frequent Wrongs, but no Amends he gain’d.
Each Day his Gates thrown down, his Fences broke,
And injur’d still the more, the more he spoke;
At last, resolv’d his potent Foe to awe,
A Suit against him he began in Law;
Nine happy Terms thro’ all the Forms he run,
Obtain’d his Cause—had Costs—and was undone.


  
A True Prognostication, for 1739.
Courteous Readers,
Having consider’d the infinite Abuses arising from the false Prognostications published among you, made under the shadow of a Pot of Drink, or so, I have here calculated one of the most sure and unerring that ever was seen in black and white, as hereafter you’ll find. For doubtless it is a heinous, foul and crying Sin, to deceive the poor gaping World, greedy of the Knowledge of Futurity, as we Americans all are.
Take Notice by the by, that having been at a great deal of pains in the Calculation, if you don’t believe every Syllable, Jot and Tittle of it, you do me a great deal of wrong; for which either here or elsewhere, you may chance to be claw’d off with a Vengeance. A good Cowskin, Crabtree or Bulls pizzle may be plentifully bestow’d on your outward Man. You may snuff up your Noses as much as you please, ’tis all one for that.
Well however, come, snite your Noses my little Children; and you old doating Father Grey-Beards, pull out your best Eyes, on wi’ your Barnacles, and carefully observe every Scruple of what I’m going to tell you.

  
Of the Golden Number.
The Golden Number, non est inventus. I cannot find it this Year by any Calculation I have made. I must content myself with a Number of Copper. No matter, go on.

  
Of the Eclipses this Year.
There are so many invisible Eclipses this Year, that I fear, not unjustly, our Pockets will suffer Inanition, be full empty, and our Feeling at a Loss. During the first visible Eclipse Saturn is retrograde: For which Reason the Crabs will go sidelong, and the Rope-makers backward. The Belly will wag before, and the A--- shall sit down first. Mercury will have his share in these Affairs, and so confound the Speech of People, that when a Pensilvanian would say Panther, he shall say Painter. When a New-Yorker thinks to say (This) he shall say (Diss) and the People in New-England and Cape-May will not be able to say (Cow) for their lives, but will be forc’d to say (Keow) by a certain involuntary Twist in the Root of their Tongues. No Connecticut-Man nor Marylander will be able to open his Mouth this Year, but (Sir) shall be the first or last Syllable he pronounces, and sometimes both. Brutes shall speak in many Places, and there will be above seven and twenty irregular Verbs made this Year, if Grammar don’t interpose. Who can help these Misfortunes!

  
Of the Diseases this Year.
This Year the Stone-blind shall see but very little; the Deaf shall hear but poorly; and the Dumb shan’t speak very plain. And it’s much, if my Dame Bridget talks at all this Year. Whole Flocks, Herds and Droves of Sheep, Swine and Oxen, Cocks and Hens, Ducks and Drakes, Geese and Ganders shall go to Pot; but the Mortality will not be altogether so great among Cats, Dogs and Horses. As for old Age, ’twill be incurable this Year, because of the Years past. And towards the Fall some People will be seiz’d with an unaccountable Inclination to roast and eat their own Ears: Should this be call’d Madness, Doctors? I think not.—But the worst Disease of all will be a certain most horrid, dreadful, malignant, catching, perverse and odious Malady, almost epidemical, insomuch that many shall run Mad upon it; I quake for very Fear when I think on’t; for I assure you very few will escape this Disease; which is called by the learned Albumazar, Lacko’mony.

  
Of the Fruits of the Earth.
I find that this will be a plentiful Year of all manner of good Things, to those who have enough; but the Orange Trees in Greenland will go near to fare the worse for the Cold. As for Oats, they’ll be a great Help to Horses. I dare say there won’t be much more Bacon than Swine. Mercury somewhat threatens our Parsley-beds, yet Parsly will be to be had for Money. Hemp will grow faster than the Children of this Age, and some will find there’s but too much on’t. As for Corn, Fruit, Cyder and Turnips, there never was such Plenty as will be now; if poor Folks may have their Wish.

  
Of the Condition of some Countries.
I foresee an universal Droughth this Year thro’ all the Northern Colonies. Hence there will be dry Rice in Carolina, dry Tobacco in Virginia and Maryland, dry Bread in Pennsylvania and New-York; and, in New-England, dry Fish and dry Doctrine. Dry Throats there will be every-where; but then how pleasant it will be to drink cool Cyder! tho’ some will tell you nothing is more contrary to Thirst. I believe it; and indeed, Contraria contrariis curantur.
R. Saunders

